Title: To Alexander Hamilton from William Ellery, 17 January 1791
From: Ellery, William
To: Hamilton, Alexander


Custom House [Newport, Rhode Island]Jany. 17th 1791
Sir,
On my return from the Eastward, where by extreme bad roads, and severe weather, I had been detained I found that four letters had been received from you. On the receipt of the first dated Nove. 14 in answer to mine of the 25th of Octe., the Registers of my late business as Continental Loan Offe. were immediately transmitted and delivered to Mr. Bowen. On receipt of the second, dated Dece. 6., application was made to the Attorney and the Judge of the District Court, and Capt. Brightman’s attention directed to the mitigating act. The Judge has transmitted the Proceedings to you. The third dated Dece. 13. 1790 respects the Departure of the Ship Warren from the District of Providence without a coasting licence or a register. If there were wrong conduct in this Office it was not owing to any aversion in my Deputy to proceed in the execution of his duty; or to a want of application to the Attorney of the District, or advising with the Naval Officer and Surveyor. They all approved of his letter to Col. Olney, and it was then and now is the opinion of the District Attorney that as the Penalty for the Ship’s Departure, from Providence without the necessary papers was incurred in that District the prosecution ought to have been commenced by the Collector thereof. In conformity to that opinion, and not to a disposition to decline to do any thing with the Ship in my absence the reference was made to him.
The master of the ship made a verbal report on the 26th of Nove, within 24 hours after his arrival in this port. He declared among other things that the ship was ordered from Providence by his owners, the wind and tide being favorable, to avoid her taking the ground, and being stopped by ice; and that he expected his papers would be immediately sent down by his Owners. She did not make a regular entry, nor was she charged with foreign tonnage. On the 30th. the Master produced to the Depy. Collector of this District a Register, a license, a certified manifest and a permit to proceed to this Port, granted and issued by the Colle. of the District of Providence. This gave a new complexion to the case, and the misconduct of the Capt. seemed to be cured. She entered here as a Coaster and on the 24th. of Dece. was cleared out for Calcutta in India, and sailed the next day, previously to the receipt of your letter now before me. If your letter had arrived before her Departure the Capt. would have been prosecuted agreeably to your direction.
Without questioning the propriety of the Colle. of the District of Providence granting a Register, a license certified manifest, and a Permit to the Ship Warren to proceed to this Port, which was actually in this Port when those papers were issued, this act, and his not prosecuting the master for departing from his district without the necessary official papers, which it is conceived it was his province to do, led to the conduct in this office which has incurred your disapprobation. You may rely upon it, Sir, that the Officers of the Customs in this Port, are attentive, and faithful, and decisive in executing their duty when understood, and that when they err it is from a want of information and knowledge only, and mistakes of this sort it is hoped will be viewed with candour: And altho’ it is with reluctance yet I must say that if I had not been well assured from experience in the Loan Office as well as in this office of the capacity, diligence, fidelity and resolution of my son I should not have employed him as my Deputy. I have applied to the Attorney of this District with respect to proceding against the Ship Warren for not having a regular entry, and for the foreign tonnage. It is his opinion that the Master only is liable to prosecution in both cases, and as he departed before the receipt of your letter, and it is uncertain whether he has any attachable property, and if he should have, no determination could be had until his return home he advised not to commence a prosecution until I should have received your directions.
Copies of the manifest, permit, and of Col. Olney’s letter of the 29th of Nove. last are herewith transmitted. My Depy. did not insert the words to stop at Newport, after the words East Indies in the head of the manifest agreeably to Col. Olney’s request; because the latter words were not therein, and because he conceived there would be an impropriety in his making addition or alteration in it, especially as thereby the head would become a proper one for a General Clearance, and thus not consistent with his Permit.
A Statement of the case of William Almy marked A., of the Case of Hezekiah Usher & George Usher marked B., a copy of the Entry of House-hold furniture &c by John Sly. A Weekly return of Cash. Two drafts upon me by Saml. Meredith Trease. of the United States, No. 848 for 800 Dollars and 861 for 400 Dollars are herewith transmitted.
I am with great esteem   Sir   Yr. most obedt. Servt.
W Ellery Colle
P. S. The letter of the 28th. of Dece. requires no answer. I have recd. a letter from the Assist. Secry. acknowledgg. the receipt of a letter of the 21 Dece., and a pay draft of the Treasy. No. 809. for 200 Dolls.


W E   C.
Alexr Hamilton Esqe.Secry. of the Treasy.
